Citation Nr: 0610773	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  03-14 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from May 1965 until March 1980 
and from March 1980 until January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Winston-Salem, North Carolina.


FINDINGS OF FACT


1.  Left ear sensorineural hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by competent evidence to be causally related to the 
veteran's active service.

2.  Tinnitus was initially demonstrated years after service, 
and has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  Left ear sensorineural hearing loss disability was not 
incurred in or aggravated by active service, and may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5107(West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in, or aggravated by, active 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present case, VA satisfied its duty to notify by means 
of March 2002 and July 2004 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  The March 2002 
letter, which was issued prior to the initial AOJ decision, 
provided incomplete VCAA notice.  The July 2004 letter 
completed VCAA notice as to both issues on appeal.  The 
letters informed the appellant of what evidence was required 
to substantiate each claim and of his and VA's respective 
duties for obtaining evidence.  The March 2002 and July 2004 
letters also requested that the veteran submit any additional 
evidence in his possession that pertained to the claims.  The 
Board observes that the letters did not provide the veteran 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  However, despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable agency of original jurisdiction (AOJ) 
determination.  See Pelegrini v. Principi, 14 Vet. App. 412 
(2004).  However, in the present case, the veteran's claim 
was initially denied prior to the provision of complete VCAA 
notice.  Because the VCAA notice in this case was not 
provided to the veteran prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2004 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  After the notice was 
provided, the case was readjudicated and a Supplemental 
Statement of the Case was provided to the veteran.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, as well as VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or sensorineural hearing 
loss, an organic disease of the nervous system, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).
The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id at 158. 
In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Legal Analysis

The veteran asserts that service connection is warranted for 
left ear hearing loss and tinnitus.  In order to establish 
service connection on a nonpresumptive direct basis, the 
veteran must provide evidence of a current disability, an in-
service injury or disease, and a nexus between the current 
disability and an in-service injury or disease.  The record 
establishes that the veteran currently has left ear 
sensorineural hearing loss and tinnitus.  Such hearing loss 
and tinnitus have been confirmed by outpatient treatment 
records, as well as by a June 2002 VA examination, where the 
veteran was diagnosed with moderate, sensorineural hearing 
loss, worse in the higher frequencies in the left ear, and 
left constant tinnitus.  However, the veteran's service 
medical records do not demonstrate that the veteran 
experienced tinnitus or left ear impaired hearing for VA 
purposes during service.  Indeed, the numerous audiological 
evaluations found in the record, including his November 1989 
retirement examination, are silent for complaints of tinnitus 
and reflect that the veteran had normal hearing while in 
service.  Normal hearing is from 0 to 20 decibels, and higher 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 157(1993).

Nevertheless, the Board notes that, although hearing loss and 
tinnitus were not demonstrated in service, and were initially 
clinically demonstrated in 2000, years after the veteran's 
separation from service, pursuant to 38 C.F.R. § 3.303(d), 
and the Court's holding in Hensley v. Brown, service 
connection may still be established if it is shown that 
current hearing loss and tinnitus are related to service.  
Also, under 38 U.S.C.A. § 1154 (a) (West 2002), the VA is 
required to consider the veteran's contentions in conjunction 
with the circumstances of his service.  

The veteran has alleged his hearing loss disability and 
tinnitus were incurred in service as a result of exposure to 
noise trauma while in service.  The veteran's DD Form 214 
indeed reflects that he received the rifle sharpshooter 
badge, the expert pistol badge, and the expert rifle badge.  
Therefore, the Board finds that it would have been consistent 
with the circumstances of the veteran's service to have been 
exposed to noise trauma in service.  As such, the Board 
concedes that the veteran was exposed to noise trauma in 
service.  

However, the record does not establish that the veteran's 
current tinnitus and left ear hearing loss disability are 
etiologically related to his acoustic trauma in service.  As 
noted above, left hearing loss disability and tinnitus were 
initially demonstrated years after service.  In the absence 
of demonstration of continuity of symptomatology, this is too 
remote from service to be reasonably related to service.  It 
is significant to point out that there is no clinical opinion 
of record that etiologically relates the veteran's tinnitus 
or left ear hearing loss to any incident of the veteran's 
service.  Likewise, in December 2001, a treating physician 
reported that the exact etiology of the veteran's 
sensorineural hearing loss was unclear, but that his response 
to steroids and the acute change delineated by audiometric 
testing during the time of his treatment, suggested an 
autoimmune inner ear process.  Additionally, in June 2002, a 
VA examiner, after a review of the veteran's claims file and 
an audiometric evaluation, noted that the first major 
complaint of hearing loss and tinnitus was in 1999 and opined 
that the veteran's hearing loss was not due to acoustic 
trauma during the veteran's military service.  Therefore, in 
the absence of any evidence to the contrary, the Board 
concludes that the preponderance of the evidence is against a 
grant of service connection on a direct basis for left ear 
hearing loss and tinnitus.

In order to establish service connection on a presumptive 
basis, the veteran's sensorineural hearing loss and tinnitus  
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
In this case, the first clinical documentation of hearing 
loss disability for VA purposes and tinnitus was in 2000, 
many years after service.  As such, the Board finds that the 
preponderance of the evidence is against a grant of 
presumptive service connection under the provisions of 38 
U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 C.F.R. §§ 3.307 
and 3.309 (2005).

In conclusion, although the veteran asserts that his current 
tinnitus and left ear hearing loss disabilities are related 
to in-service noise exposure, he is not competent to provide 
an opinion requiring medical knowledge, such as a question of 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence of record is of greater probative value 
than the veteran's statements in support of his claims.  
Accordingly, the Board finds that the competent evidence of 
record fails to establish that the veteran's current tinnitus 
and left ear hearing loss disabilities are related to active 
military service.  The Board has considered the doctrine of 
giving the benefit of the doubt to the veteran, under 
38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2005), 
but does not find that the evidence is of such approximate 
balance as to warrant its application.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for tinnitus and 
left ear hearing loss disability.


ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


